Citation Nr: 1745201	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-12 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, to include peripheral neuropathy of the right upper extremity, including as due to an undiagnosed illness.

2.  Entitlement to an initial rating greater than 10 percent for pseudofolliculitis barbae (PFB).

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for left shoulder impingement syndrome, including as due to an undiagnosed illness.

5.  Entitlement to service connection for a disability manifested by muscle pain, including as due to an undiagnosed illness.

6.  Entitlement to service connection for left hand numbness, including as due to an undiagnosed illness.

7.  Entitlement to service connection for a disability manifested by multiple joint pain, including as due to an undiagnosed illness.

8.  Entitlement to service connection for a respiratory disability, to include chronic sinusitis or allergic rhinitis.

9.  Entitlement to service connection for headaches, including as due to an undiagnosed illness.

10.  Entitlement to an initial rating greater than 10 percent prior to January 4, 2013, greater than 20 percent prior to August 26, 2015, and greater than 10 percent thereafter, for low back strain.

11.  Entitlement to an initial rating greater than 10 percent for left shoulder strain.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Navy from June 1998 to June 2008, including in the southwest Asia Theater of operations during the Persian Gulf War.  He also had additional unverified U.S. Navy Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran disagreed with this decision in February 2011.  He perfected a timely appeal in April 2013 as to all of the currently appealed claims listed on the title page except for his higher initial rating claim for left shoulder strain and his service connection claim for headaches.  The RO subsequently issued a Statement of the Case (SOC) on the latter claims in September 2015.  Although no substantive appeal is of record, the Board finds that it has jurisdiction over these claims.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (finding that VA may waive timely filing of substantive appeal implicitly or explicitly and as to any issue or claim raised in substantive appeal).

In a December 2015 rating decision, the RO assigned a higher initial 20 percent rating effective January 4, 2013, and an initial 10 percent rating effective August 26, 2015, for the Veteran's service-connected low back strain.  The RO also proposed to decrease the disability rating from 10 percent to zero percent for the Veteran's service-connected PFB.  To date, the RO has not implemented the proposed reduction for the Veteran's service-connected PFB.  Having reviewed the record evidence, the Board finds that the claims on appeal should be characterized as stated on the title page.

A Travel Board hearing was held in January 2017 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

With the exception of the Veteran's service connection claim for a right shoulder disability and his higher initial rating claim for PFB, the remaining currently appealed claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The record evidence shows that the Veteran does not experience any current right shoulder disability, to include peripheral neuropathy of the right upper extremity, which could be attributed to active service.

2.  The record evidence shows that the Veteran's service-connected PFB is manifested by, at worst, one characteristic of disfigurement; there is no evidence of visual or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features or with two or three characteristics of disfigurement.


CONCLUSIONS OF LAW

1.  A right shoulder disability, to include peripheral neuropathy of the right upper extremity, was not incurred in or aggravated by active service nor may arthritis of the right shoulder be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for an initial rating greater than 10 percent for pseudofolliculitis barbae (PFB) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Code (DC) 7899-7800 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Board notes that, in April 2010, VA's Records Management Center (RMC) notified the AOJ that the Veteran's complete service treatment records were not available for review.  The Board also notes that, in December 2015, the Defense Personnel Records Image Retrieval System (DPRIS) provided copies of the Veteran's service treatment records from his Official Military Personnel File (OMPF) to VA.  Thus, it appears that the Veteran's complete service treatment records have been obtained and associated with the claims file.

The Veteran in this case has not referred to any other deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claims of service connection for a right shoulder disability, to include peripheral neuropathy of the right upper extremity, and entitlement to an initial rating greater than 10 percent for PFB.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Laws and Regulations

The Veteran's service-connected pseudofolliculitis barbae (PFB) currently is evaluated as 10 percent disabling by analogy to 38 C.F.R. § 4.118, DC 7899-7800 (other skin disability-burn scars of the head, face, or neck).  See 38 C.F.R. § 4.118, DC 7899-7800 (2016).  A 10 percent rating is assigned under DC 7800 for a scar(s) that causes disfigurement of the head, face, or neck if there is one characteristic of disfigurement.  A 30 percent rating is assigned if there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or if there are two or three characteristics of disfigurement.  A 50 percent rating is assigned if there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or if there are four or five characteristics of disfigurement.  A maximum 80 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or if there are six or more characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800 (2016). 

For purposes of evaluation under 38 C.F.R. § 4.118, the eight characteristics of disfigurement are: (1) A scar five or more inches (13 or more centimeters) in length; (2) A scar at least one-quarter inch (0.6 cm.) wide at its widest part; (3) The surface contour of the scar is elevated or depressed on palpation; (4) The scar is adherent to underlying tissue; (5) The skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) The skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) There is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) The skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Id.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for a right shoulder disability, to include peripheral neuropathy of the right upper extremity, including as due to an undiagnosed illness.  The Veteran contends that he incurred a right shoulder disability during active service or, alternatively, an undiagnosed illness initially experienced while he was deployed to the southwest Asia Theater of operations during the Persian Gulf War caused or contributed to his current right shoulder disability.  The record evidence does not support his assertions concerning the existence of current right shoulder disability which could be attributed to active service or any incident of service, including as due to an undiagnosed illness.  It shows instead that the Veteran does not experience any current right shoulder disability which is attributable to service.  For example, the Veteran's available service treatment records show no complaints of or treatment for a right shoulder disability, to include peripheral neuropathy of the right upper extremity, at any time during active service, including after his deployment to the southwest Asia Theater of operations during the Persian Gulf War.  The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence also does not support granting the Veteran's service connection claim for a right shoulder disability, to include peripheral neuropathy of the right upper extremity, including as due to an undiagnosed illness.  It shows instead that the Veteran does not experience any current right shoulder disability which is attributable to active service or any incident of service.  For example, on VA peripheral nerves conditions Disability Benefits Questionnaire (DBQ) in August 2015, no relevant complaints were noted.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran was right-hand dominant.  He reported experiencing mild intermittent pain, mild paresthesias and/or dysesthias, and mild numbness of the right upper extremity.  Physical examination showed 5/5 muscle strength throughout, no muscle atrophy, normal deep tendon reflexes throughout, normal sensation in the right shoulder, and normal nerves throughout the right upper extremity.  An electromyograph (EMG) of the bilateral upper extremities was reviewed and was "normal for neuropathy and radiculopathy."  The diagnoses included normal peripheral nerves of the right upper extremity.

On VA shoulder and arm conditions DBQ in August 2015, the Veteran's complaints included daily shoulder "issues" and his "right shoulder affects him when he tries to do activities above his head."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Physical examination of the right shoulder showed no evidence of pain on weight-bearing, objective evidence of localized tenderness to palpation of the joint or associated soft tissue in the "shoulder region," no objective evidence of crepitus, no additional limitation of motion on repetitive range of motion testing, less movement than normal due to ankylosis or adhesions, 5/5 muscle strength, no muscle atrophy, and no ankylosis.  X-rays did not show any traumatic arthritis.  The VA examiner concluded that there were "no objective findings" to support a diagnosis of a right shoulder disability because the right shoulder was normal on examination.  This examiner also stated that the Veteran's reported pain and reduced range of motion in the right shoulder "could possibly [be] related to radiation from his cervical spine condition."

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced a right shoulder disability, to include peripheral neuropathy of the right upper extremity, at any time during the pendency of this appeal. Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Board acknowledges that, following VA shoulder and arm conditions DBQ in August 2015, the VA examiner stated that the Veteran's reported pain and reduced range of motion in the shoulder "could possibly" be related to radiating pain from a cervical spine disability.  Current regulations provide that service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102 (2016); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); and Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Accordingly, even if August 2015 VA examiner's statement regarding the possible etiology of the Veteran's right shoulder pain and reduced range of motion is viewed in the light most favorable to the Veteran, this evidence does not establish service connection for a right shoulder disability, to include of the right upper extremity, including as due to an undiagnosed illness.  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to service connection for a right shoulder disability.  In summary, the Board finds that service connection for a right shoulder disability, to include peripheral neuropathy of the right upper extremity, is not warranted.

The Board next finds that the preponderance of the evidence is against granting service connection for arthritis of the right shoulder on a presumptive basis as a chronic disease.  The Board notes initially that arthritis is considered a chronic disease for which service connection is available on a presumptive basis under 38 C.F.R. §§ 3.307 and 3.309.  See 38 C.F.R. §§ 3.307, 3.309 (2016).  The record evidence does not indicate that the Veteran complained of or was treated for arthritis of the right shoulder at any time during active service or within the first post-service year (i.e., by June 2009) such that service connection is warranted for this disability on a presumptive basis as a chronic disease.  Id.  In fact, as noted above, the Veteran's most recent x-rays of the right shoulder taken in August 2015 showed no traumatic arthritis which could be attributed to active service or any incident of service.  Thus, the Board finds that service connection for arthritis of the right shoulder on a presumptive basis as a chronic disease also is not warranted. 

The Board finally finds that the preponderance of the evidence is against granting the Veteran's claim for an initial rating greater than 10 percent for pseudofolliculitis barbae (PFB).  The Veteran contends that his service-connected PFB is more disabling than currently (and initially) evaluated and testified to this effect before the Board in January 2017.  The record evidence does not support his lay assertions and Board hearing testimony concerning an objective worsening of his service-connected PFB at any time during the appeal period.  It shows instead that this disability is manifested by, at worst, one characteristic of disfigurement throughout the appeal period.  For example, the Veteran's service treatment records show that he complained of and was treated for PFB while on active service.  The post-service evidence shows that, although the Veteran continues to complain of and receive treatment for his service-connected PFB, there is no evidence of visual or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features or with two or three characteristics of disfigurement (i.e., at least a 30 percent rating under DC 7800) such that an initial rating is warranted for this disability at any time during the appeal period.  See 38 C.F.R. § 4.118, DC 7899-7800 (2016).

For example, on VA skin diseases DBQ in January 2013, the Veteran complained that his PFB was chronic and persisting but denied that it had worsened.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran shaved every other day with clippers and not a razor and used "hightime" skin lotion when he shaved.  Physical examination showed PFB of the face with several hypopigmented areas, no cystic lesions, no pustular lesions, and dermatitis affecting less than 5 percent of the total body or exposed areas of the body.  The diagnosis was PFB.

On VA skin diseases DBQ in August 2015, the Veteran complained of continued ingrown hairs which developed into bumps.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran stated that he could not avoid shaving and shaved every 2-3 days.  His skin condition did not cause scarring or disfigurement of the head, face, or neck.  Physical examination showed hyperpigmentation and papules "of the bearded region consistent with" PFB and skin infections affecting less than 5 percent of the total body or exposed areas of the body.  The diagnosis was PFB.

The Veteran contends that his service-connected PFB is more disabling than currently (and initially) evaluated.  He testified to this effect before the Board in January 2017.  Despite the Veteran's lay assertions and hearing testimony to the contrary, the medical evidence of record does not support finding that there was an objective worsening of the disability attributable to his service-connected PFB such that an initial rating greater than 10 percent is warranted at any time during the appeal period.  The evidence shows instead that the Veteran's service-connected PFB is manifested by, at worst, one characteristic of disfigurement (i.e., a 10 percent rating under DC 7800) throughout the appeal period.  See 38 C.F.R. § 4.118, DC 7899-7800 (2016).  Two different VA examiners specifically found in January 2013 and in August 2015 that the Veteran's PFB is manifested by hypo- or hyperpigmented areas of the skin around his face and neck which affected less than 5 percent of the total body or exposed areas of the body.  Both of these examiners also specifically found that the Veteran did not experience any other skin diseases or additional characteristics of disfigurement as a result of his service-connected PFB.  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to an initial rating greater than 10 percent for his service-connected PFB.  In summary, the Board finds that the criteria for an initial rating greater than 10 percent for pseudofolliculitis barbae (PFB) have not been met.


ORDER

Entitlement to service connection for a right shoulder disability, to include peripheral neuropathy of the right upper extremity, including as due to an undiagnosed illness, is denied.

Entitlement to an initial rating greater than 10 percent for pseudofolliculitis barbae (PFB) is denied.


REMAND

The Veteran also contends that he incurred bilateral hearing loss, left shoulder impingement syndrome, a disability manifested by muscle pain, left hand numbness, a disability manifested by multiple joint pain, a respiratory disability, and headaches during active service.  He alternatively contends that he incurred an undiagnosed illness while in the southwest Asia Theater of operations during the Persian Gulf War which caused or contributed to his left shoulder impingement syndrome, disability manifested by muscle pain, left hand numbness, disability manifested by multiple joint pain, and headaches.  He also contends that both his service connected low back strain and left shoulder strain are more disabling than currently and initially evaluated.  Having reviewed the record evidence, the Board finds that additional development is required before these underlying claims can be adjudicated on the merits.

With respect to the Veteran's service connection claim for bilateral hearing loss, the Board notes that he was examined for VA adjudication purposes in January 2013.  Unfortunately, although the Veteran was diagnosed as having bilateral hearing loss at this examination, the January 2013 VA examiner did not provide an opinion as to the etiology of this disability.  Thus, the Board finds that, on remand, the January 2013 VA examination report should be returned to the VA examiner who completed it or another appropriate clinician for an addendum opinion as to the etiology of the Veteran's bilateral hearing loss.

With respect to the Veteran's service connection claim for left shoulder impingement syndrome, including as due to an undiagnosed illness, the Board notes that he was examined for VA adjudication purposes in August 2015.  Although the August 2015 VA shoulder and arm conditions DBQ examiner checked a box in answer to question (1)(d) on that DBQ indicating that an opinion had been requested concerning the Veteran's left shoulder impingement syndrome, this clinician did not provide any opinion concerning this disability.  Thus, the Board finds that, on remand, the August 2015 VA shoulder and arm conditions DBQ should be returned to the VA examiner who completed it or another appropriate clinician for an addendum opinion as to the etiology of the Veteran's left shoulder impingement syndrome.

With respect to the Veteran's service connection claims for a disability manifested by muscle pain, left hand numbness, a disability manifested by multiple joint pains, he testified credibly before the Board in January 2017 that he experienced left hand numbness as a result of constantly using his hands and also experienced continuous joint pain in multiple joints as a result of work on the flight line while deployed to the southwest Asia theater of operations during the Persian Gulf War.  See Board hearing transcript dated January 25, 2017, at pp. 5-6.  He also testified credibly at his Board hearing that he experienced continuous intense muscle pain since his deployment to the southwest Asia Theater of operations during the Persian Gulf War.  Id., at pp. 10-12.  As noted in the Introduction, the Veteran's available service personnel records demonstrate that he was deployed to the southwest Asia Theater of operations during the Persian Gulf War.  To date, however, the AOJ has not scheduled the Veteran for appropriate examinations to determine the nature and etiology of any of these claimed disabilities.  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate examinations to determine the nature and etiology of his claimed disability manifested by muscle pain, his claimed left hand numbness, and his claimed disability manifested by multiple joint pains.

With respect to the Veteran's service connection claims for a respiratory disability, to include chronic sinusitis or allergic rhinitis, and for headaches, the Board acknowledges that he was examined for VA purposes for both of these disabilities in August 2015.  Unfortunately, although the August 2015 VA headaches DBQ examiner diagnosed the Veteran as having tension headaches, she did not provide an opinion concerning the nature and etiology of this disability.  Similarly, although the August 2015 VA sinusitis DBQ examiner diagnosed the Veteran as having allergic rhinitis, she also did not provide an opinion concerning the nature and etiology of this disability.  Thus, the Board finds that, on remand, both the August 2015 VA headaches DBQ and VA sinusitis DBQ should be returned to the VA examiners who completed these reports or other appropriate clinicians for addendum opinions concerning the nature and etiology of the Veteran's tension headaches and his allergic rhinitis, respectively.

With respect to the Veteran's higher initial rating claims for low back strain and for left shoulder strain, he testified credibly before the Board in January 2017 that both of these service-connected disabilities had worsened since his most recent VA examinations in August 2015.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); but see Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (finding "mere passage of time" does not render old examination inadequate).  

The Board next notes that the Court issued a decision in Correia mandating new requirements for VA examinations of musculoskeletal disabilities (including disabilities of the low back and left shoulder, as in this case) in order to satisfy judicial review in increased rating claims.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court held in Correia that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Id.; see also 38 C.F.R. § 4.59.  A review of the record evidence shows that the Veteran's most recent VA back (thoracolumbar spine) conditions DBQ in August 2015 and his most recent VA shoulder and arm conditions DBQ in August 2015 did not comply with Correia.  For example, there is no indication in either of these examinations whether the ranges of motion obtained for either the low back or the left shoulder is active or passive or in weight-bearing or non-weight-bearing.  Accordingly, the Board finds that, on remand, the Veteran should be scheduled for updated VA examinations to determine the current nature and severity of his service-connected low back strain and left shoulder strain.  See also Southall-Norman v. McDonald, 28 Vet. App. 346 (2016) (finding 38 C.F.R. § 4.59 not limited to diagnostic codes involving range of motion and extending Correia to disabilities involving painful joint or periarticular pathology).

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA and private treatment records which have not been obtained already.  

2.  Return the January 2013 VA hearing loss and tinnitus DBQ to the VA examiner who conducted it or another appropriate clinician for an addendum opinion.  The claims file should be provided for review.  In an addendum to the January 2013 VA hearing loss and tinnitus DBQ, the examiner or another appropriate clinician should be asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss is related to active service or any incident of service.  A rationale should be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

3.  Return the August 2015 VA shoulder and arm conditions DBQ to the VA examiner who conducted it or another appropriate clinician for an addendum opinion.  The claims file should be provided for review.  In an addendum to the August 2015 VA shoulder and arm conditions DBQ, the examiner or another appropriate clinician should be asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's left shoulder impingement syndrome is related to active service or any incident of service, including as due to an undiagnosed illness initially experienced while he was deployed to the southwest Asia theater of operations during the Persian Gulf War.  A rationale should be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

The examiner is advised that the Veteran's service personnel records show that he was deployed to the southwest Asia Theater of operations during the Persian Gulf War.  

4.  Return the August 2015 VA sinusitis DBQ to the VA examiner who conducted it or another appropriate clinician for an addendum opinion.  The claims file should be provided for review.  In an addendum to the August 2015 VA sinusitis DBQ, the examiner or another appropriate clinician should be asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's allergic rhinitis is related to active service or any incident of service.  A rationale should be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

5.  Return the August 2015 VA headaches DBQ to the VA examiner who conducted it or another appropriate clinician for an addendum opinion.  The claims file should be provided for review.  In an addendum to the August 2015 VA headaches DBQ, the examiner or another appropriate clinician should be asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's tension headaches are related to active service or any incident of service, including as due to an undiagnosed illness initially experienced while he was deployed to the southwest Asia theater of operations during the Persian Gulf War.  A rationale should be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

The examiner is advised that the Veteran's service personnel records show that he was deployed to the southwest Asia Theater of operations during the Persian Gulf War.  

6.  Schedule the Veteran for examination(s) to determine the nature and etiology of any disability manifested by muscle pain, left hand numbness, or disability manifested by multiple joint pains.  The claims file should be provided for review.

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a disability manifested by muscle pain, if diagnosed, is related to active service or any incident of service, including as due to an undiagnosed illness initially experienced while the Veteran was deployed to the southwest Asia theater of operations during the Persian Gulf War.  The examiner next is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that left hand numbness, if diagnosed, is related to active service or any incident of service, including as due to an undiagnosed illness initially experienced while the Veteran was deployed to the southwest Asia theater of operations during the Persian Gulf War.  The examiner finally is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a disability manifested by multiple joint pains is related to active service or any incident of service, including as due to an undiagnosed illness initially experienced while the Veteran was deployed to the southwest Asia theater of operations during the Persian Gulf War.  A rationale also should be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

The examiner is advised that the Veteran's service personnel records show that he was deployed to the southwest Asia Theater of operations during the Persian Gulf War.  The examiner also is advised that the Veteran testified credibly before the Board that he had experienced continuous disability manifested by muscle pain, left hand numbness, and disability manifested by multiple joint pains since his deployment to the southwest Asia Theater of operations during the Persian Gulf War.

7.  Schedule the Veteran for an updated examination to determine the current nature and severity of his service-connected low back strain.  In order to comply with the Court's decision in Correia, the examiner must test and record the range of motion for the spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, then he or she should clearly explain why that is so.

8.  Schedule the Veteran for an updated examination to determine the current nature and severity of his service-connected left shoulder strain.  In order to comply with the Court's decision in Correia, the examiner must test and record the range of motion for BOTH shoulders in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, then he or she should clearly explain why that is so.  The examiner also should distinguish between the symptomatology attributable to the service-connected left shoulder strain and his left shoulder impingement syndrome, if possible.

9.  Readjudicate the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


